January 6, 2020



                                                                      Supreme Court

                                                                      No. 2018-138-C.A.
                                                                      (P2/16-1805ADV)


                         State                     :

                           v.                      :

                  Josephine L. Medina.             :




                     NOTICE: This opinion is subject to formal revision before
                     publication in the Rhode Island Reporter. Readers are requested to
                     notify the Opinion Analyst, Supreme Court of Rhode Island,
                     250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                     222-3258 of any typographical or other formal errors in order that
                     corrections may be made before the opinion is published.
                                                                 Supreme Court

                                                                 No. 2018-138-C.A.
                                                                 (P2/16-1805ADV)


                  State                      :

                    v.                       :

          Josephine L. Medina.               :


             Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                        OPINION

       Justice Indeglia, for the Court. After a trial in Providence County Superior Court, a

jury found the defendant, Josephine Medina, guilty of one count of domestic assault with a

dangerous weapon, in violation of G.L. 1956 §§ 11-5-2 and 12-29-5. On appeal, the defendant

contends that the trial justice erred by granting two of the state’s motions in limine, which

precluded the jury from (1) hearing evidence of the victim’s arrest for gun charges and (2)

viewing videos of the victim having engaged in acts of violence. This case came before the

Supreme Court on December 4, 2019, pursuant to an order directing the parties to appear and

show cause why the issues raised in this appeal should not be summarily decided. After

carefully considering the parties’ written and oral submissions and reviewing the record, we

conclude that cause has not been shown and that this case may be decided without further

briefing or argument. For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.




                                            -1-
                                                 I

                                        Facts and Travel

       On June 17, 2016, the state filed a criminal information against defendant alleging that,

on April 3, 2016, she assaulted Emily Correa, her half-sister, with a knife. At trial, Correa

testified that she and defendant had enjoyed a close relationship, would always “hang out,” and

even lived together along with the father of Correa’s son, Garen Bartlett. However, Correa

testified that her relationship with defendant soured after Bartlett kicked Correa out of the house

and engaged in a relationship with defendant.

       According to Correa, on April 3, 2016, she called Bartlett to get money for diapers and

wipes for their son, and they agreed to meet. After she determined Bartlett’s location, Correa

obtained a ride from Corina Walker, who was like a sister to Correa, to meet him. Correa

testified that, when she and Walker arrived at the location, Bartlett pulled up behind them,

driving defendant’s vehicle. Correa testified that she got out of Walker’s car, approached the

driver’s side of defendant’s vehicle, and opened the door to ask Bartlett for the money. When

she approached defendant’s vehicle, she noticed defendant sitting in the front passenger’s seat.

Correa testified that she saw defendant reach toward the center console and retrieve a black case.

She further testified that defendant then pulled the case open and threw it into her vehicle.

Correa testified that she reached into the car to see what the object was; and that, by the time she

turned around, defendant had exited the car, run around the back of it, and was standing

approximately a foot away from Correa when she stabbed Correa in the chest. Correa testified

that she held her chest and tried to run, but that defendant continued to swing the knife, and that

defendant cut Correa’s left wrist as she was rushing at Correa. Correa testified that defendant




                                             -2-
eventually stopped chasing her with the knife, but only after Walker helped Correa back into

Walker’s car.

       Although defendant did not testify at trial, her recorded interview with the police was

admitted into evidence as a full exhibit. In her interview, defendant admitted that she stabbed

Correa, but claimed that her action was in self-defense because Correa had rushed at her and

wielded a knife of her own. According to defendant, Correa initially attacked Bartlett while he

sat in the driver’s seat of her vehicle, then tried to reach over Bartlett to attack defendant. The

defendant told police that she then got out of the vehicle, and Correa rushed at her. According to

defendant, Correa saw defendant’s knife, but she attempted to stab defendant anyway; however,

according to defendant she stabbed Correa first. The defendant further claimed that Correa hated

her and had reason to attack her because Correa blamed defendant for “snitching on her,” which

had led to the previous arrest of Correa and Bartlett for gun and drug charges.

       Prior to trial, the state filed a motion in limine regarding Correa’s prior contacts with

police and her criminal convictions. The state acknowledged that Correa had a conviction for

possession of a controlled substance and conspiracy to violate the Controlled Substances Act, but

it sought to prevent the portion of defendant’s statement wherein she indicated to police that the

drug for which Correa was convicted of possessing was heroin. The state also sought to preclude

the jurors from learning that Correa had been arrested on gun-related charges. The state argued

that any mention of guns was irrelevant because Correa did not plead to any gun charges, nor had

she been convicted of any—only Bartlett had pled to those charges. The state further noted that

Correa did not use a gun in this incident.

       In opposition to the motion in limine, defendant argued that the gun charges against

Correa were relevant to defendant’s claim of self-defense; specifically, regarding Correa’s




                                             -3-
alleged bias toward defendant and defendant’s state of mind and motive for stabbing Correa.

According to defendant, Correa believed that defendant had “snitched” and caused Correa and

Bartlett to be charged with the gun crimes. However, the trial justice granted the state’s motion,

finding significance in the fact that Bartlett “pled to the specific gun charges and [Correa] didn’t”

and that “this [wa]s not a gun case[.]” The trial justice further found that the record of the drug

conviction itself was admissible, but she noted that the defense could not “use the word heroin or

the term heroin.”1 The trial justice also found that defendant would be permitted to question

Correa at trial regarding “the issue of snitching[,]” motive, and bias toward defendant through

her conviction for drug charges alone.

       The state also filed a motion in limine to preclude defendant from introducing into

evidence three videos that had been posted to Facebook that showed Correa engaged in prior acts

of aggression. The state contended that the videos were inadmissible under Rule 403 of the

Rhode Island Rules of Evidence because they were needless, cumulative, and inflammatory, and

that any probative value to defendant was outweighed by unfair prejudice. The state claimed that

Correa was expected to testify that she had carried a knife on prior occasions, that she had been

arrested in December 2015 with a knife in her possession, had stabbed someone before, and that

she had fought with others. Moreover, the state argued that, in accordance with this Court’s

holding in State v. Tribble, 428 A.2d 1079 (R.I. 1981), defendant had to prove she was aware of

each of these acts of aggression prior to the incident in question and that that would “turn into a

minitrial within a trial, just to prove when each video was taken, [and] when the defendant

learned of the acts depicted in each video[.]” Therefore, the state argued, the videos were not

necessary to prove that Correa had engaged in violent behavior in the past, were cumulative in


1
  On appeal, defendant does not take issue with this part of the trial justice’s ruling and only
alleges error based on excluding any reference to Correa’s arrest on gun charges.


                                              -4-
that Correa would testify to those acts, and that the only purpose the videos served was to

inflame the passions of the jurors.

       The defendant contended that the three videos were admissible because “[t]he video of

these instances is what [defendant] saw. That is what created the fear in her.” The defendant

further argued that the videos actually showed the level of Correa’s aggression and what she was

capable of doing.

       After viewing the three videos in chambers, the trial justice granted the state’s motion in

limine because “such evidence would be cumulative” given that Correa would testify to the

information contained in the videos and would not deny that she had stabbed people in the past.

The trial justice found that the first video, from 2013, was remote in time from the April 2016

incident and was therefore not admissible. Additionally, the trial justice noted that the second

and third videos were cumulative and would be offered solely to inflame the passions of the

jurors. Finally, the trial justice determined that the videos would “cause confusion as to what the

ultimate issue in this case was.” As such, none of the videos were admitted into evidence.

       Following four days of trial, the jury found defendant guilty of assault with a dangerous

weapon. Subsequently, defendant filed a motion for a new trial. The trial justice denied the

motion and sentenced defendant to five years at the Adult Correctional Institutions, but

suspended the sentence and placed her on probation for five years.           The defendant timely

appealed to this Court.

                                                 II

                                       Standard of Review

       “It is well established that decisions concerning the admissibility of evidence are ‘within

the sound discretion of the trial justice, and this Court will not interfere with the trial justice’s




                                              -5-
decision unless a clear abuse of that discretion is apparent.’” State v. Perez, 161 A.3d 487, 493

(R.I. 2017) (quoting State v. Mohapatra, 880 A.2d 802, 805 (R.I. 2005)). “The trial justice will

not have abused his or her discretion as long as some grounds supporting his or her decision

appear in the record.” Id. (quoting State v. Evans, 742 A.2d 715, 719 (R.I. 1999)).

                                               III

                                           Discussion

       Before this Court, defendant asserts that the trial justice “caused continual constitutional

problems throughout [defendant]’s trial” by granting both motions in limine.          Specifically,

defendant claims that she was prevented from demonstrating Correa’s proclivity to use physical

violence when angered, which established, according to defendant, that it was reasonable for her

to act “quickly, and forcefully” when Correa charged at her with a knife. We address each

evidentiary argument in turn.

                                                A

                                       The Gun Charges

       The defendant contends that the trial justice erred by precluding evidence that Correa had

been arrested on gun charges because, defendant argues, it prevented the jurors from fully

understanding why defendant was afraid on the date in question, and the extent of Correa’s bias

toward defendant. The defendant argues that this would have helped the jury to understand why

defendant struck the “first physical blow” during the altercation and why that blow was in

self-defense. In support of her contention, defendant asserts that gun charges are a more violent

offense than drug charges with longer mandatory sentences and that, because Correa believed

defendant had caused her to be arrested for the gun charges, Correa would be even more biased

toward defendant.




                                             -6-
       After careful review of the record, we are of the opinion that the trial justice did not abuse

her discretion. The trial justice provided more-than-adequate grounds to support her decision to

grant the state’s motion in limine to prevent defendant from mentioning that Correa had been

arrested on gun charges. Specifically, the trial justice noted that such charges were eventually

dismissed as to Correa and that only Bartlett had pled to them. She further noted, importantly,

that use of a gun was not in issue in the present case. Moreover, the trial justice determined that

there were “sufficient ways to establish [the snitching] without * * * the gun piece.” Indeed, at

trial, defendant established that Correa had been arrested in December 2015 with a knife on her

person; Correa believed defendant was engaged in a relationship with Bartlett, the father of her

child; and Correa blamed defendant for her arrest with Bartlett on the drug charges.

Accordingly, we conclude that the trial justice did not abuse her discretion when she prevented

any mention that Correa had been arrested on the gun charges.

                                                 B

                                      The Facebook Videos

       Next, defendant maintains that the trial justice “looked at the evidence the wrong way

round” when she determined that the Facebook videos illustrating Correa’s acts of violence were

cumulative in light of Correa’s testimony regarding those acts. According to defendant, due to

Correa’s “misleading and sanitized recollection of events[,]” the jurors were unable to appreciate

the level of fear that defendant had of Correa. The defendant further claims that she could not

adequately cross-examine and impeach Correa regarding her misleading statements about the

fights depicted in the videos, which was essential to defendant’s self-defense claim. Again, we

disagree.




                                             -7-
       With regard to “the admissibility of specific-acts evidence, pursuant to Rule 404(b) [of

the Rhode Island Rules of Evidence], our ruling in Tribble is controlling.” State v. Dellay, 687
A.2d 435, 439 (R.I. 1996). In Tribble, this Court held that a defendant claiming self-defense is

“entitled to adduce relevant evidence of specific acts of violence perpetrated by the victim

against third parties, provided however, that the defendant was aware of these acts at the time of

his [or her] encounter with the victim.” Tribble, 428 A.2d at 1085. However, we noted that this

rule is “not to be implemented without limitation[,]” as in cases where “such evidence might

allow the principal issue to become lost in a maze of collateral matters[.]” Id. Accordingly, a

defendant must show awareness of the specific “acts of violence and that the act or acts sought to

be introduced are not too remote in time and are of such a quality as to be capable of contributing

to the defendant’s fear of the victim.” Id. It is within the trial justice’s sound discretion “to limit

the extent to which the incidents are sought to be proved.” Id. at 1086.

       Additionally, Rule 403 provides that relevant evidence “may be excluded if its probative

value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of * * * needless presentation of cumulative evidence.”

       Turning to the case at bar, our careful review of the record leads us to conclude that the

trial justice did not abuse her discretion. The trial justice viewed all three videos and found that

the first video, from 2013, was remote in time. Moreover, she found that the second and third

videos would be cumulative because Correa was expected to testify to the specific acts depicted

in them, and the videos were “highly inflammatory and would be offered solely to inflame the

passions of the jurors.”    The trial justice further determined that the videos would “cause

confusion as to what the ultimate issue in this case was[,]” pointing out that the ultimate issue

was defendant’s perception of Correa, not the substance of the videos.




                                               -8-
        At trial, both the state and defendant questioned Correa regarding the Facebook videos.

Correa admitted during her testimony to stabbing twin sisters and telling defendant about it. She

described that she had been in a fight while defendant was present and testified that defendant

had joined in that fight. Correa admitted that she regularly carried a knife, especially when she

was selling drugs. Correa testified that she did not have a knife in her hand on the date in

question, but candidly acknowledged that, if she did, she would have used it and “stabbed

[defendant] and Garen Bartlett.”        On cross-examination, defendant impeached Correa’s

testimony, after Correa had claimed that she had abandoned her reputation as a fighter, by

questioning her regarding a recent video of her fighting.

        Moreover, the trial justice determined that the videos were cumulative, would inflame the

passion of the jurors, and would “cause confusion as to what the ultimate issue in this case was.”

This leads us to conclude that the trial justice’s findings with regard to the videos were

significantly supported by the record and that her exclusion of them was in no manner an abuse

of discretion.

        Accordingly, we hold that the trial justice did not abuse her discretion by granting either

of the state’s motions in limine.

                                                IV

                                           Conclusion

        For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be returned to that tribunal.




                                             -9-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        State v. Josephine L. Medina.
                                     No. 2018-138-C.A.
Case Number
                                     (P2/16-1805ADV)
Date Opinion Filed                   January 6, 2020
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Gilbert V. Indeglia

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Sarah Taft-Carter
                                     For State:

                                     Virginia M. McGinn
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Angela M. Yingling
                                     Office of the Public Defender




SU‐CMS‐02A (revised June 2016)